ENGEL, Circuit Judge,
dissenting in part and concurring in part.
I would affirm the convictions of both defendants. I therefore respectfully dissent from part V of the majority opinion which holds that the admission of the tape recordings of the conversations between Johnny Howard and Charles Shelton, as evidence against Clifford Howard, constituted reversible error as to him.
*232Judge Swygert has very carefully summarized the evidence. My disagreement is with the majority’s conclusion that “the government has failed to establish that the statements contained in the tape recordings were partly calculated to further the continuing aim of obtaining the insurance proceeds.” I believe that the jury could find that the statements were calculated to further the continuing conspiratorial aim of obtaining the insurance proceeds.
First, it is necessary to remember the relationship of the parties in connection with the taped conversation. Johnny Howard was the informer. Charles Shelton was an alleged conspirator with his sister Harriet and the latter’s husband, Clifford Howard, in a plan to burn down Harriet and Clifford’s home in order to collect the insurance proceeds. Second, the majority opinion acknowledges that the conversations were made when the conspiracy was still continuing. The conversations were made after the fire but before receipt of the insurance proceeds.
The taped conversation plainly indicates that co-conspirator Charles Shelton was concerned about collecting the insurance proceeds, and specifically his interest in the $8,000 he had coming on the settlement. The gist of the taped conversation between Johnny Howard and Charles Shelton was their concern not to risk any further illicit activity while the investigation was .pending because of Clifford’s concern that Howard was being “set up” by the police. Shelton told Howard how “They’re supposed to come in there and dig every ... thing up. Hunting for dynamite.” Shelton stated that he personally knew, apparently from a conversation with Clifford, that there was no dynamite involved, and he acknowledged to Johnny Howard that he had used 40 gallons of gasoline which “didn’t burn, it blowed ...” Shelton clearly demonstrated his concern over the ongoing police investigation not only because it might implicate Clifford Howard and himself, but because it would frustrate the payment of the insurance proceeds. I can read the transcript in no other way. In such circumstances, I can see no value to a rule which holds inadmissible statements of co-conspirators made during the course of a conspiracy when the statements concern not only the criminal investigation and possibility of detection, but also the success of the conspiracy.
The majority opinion expresses some concern about the reliability of the statements. It may be that the statements of Johnny Howard were unreliable since he was an informer, knew that he was being taped, and had an interest in protecting himself. However, no such motive attaches to Charles Shelton, for Shelton did not know at that time that Johnny Howard was an informer. Shelton’s testimony, which directly implicates Clifford Howard, therefore has a ring of reliability. Further, Shelton’s concern for the welfare of his sister, and about getting his $8,000 cut of the proceeds supports the reliability of the statement. In addition, since Charles Shelton testified, Clifford Howard presumably could have challenged Shelton’s testimony through cross-exam. Even if there was a question of reliability, that question is for the jury and not for us.
The majority opinion professes not to address the first two elements of Enright (see footnote 6), but then goes on to observe: “We note, however, that there is little evidence before this court that Clifford was a part of a conspiracy between Johnny and Charles.” Our court, however, has adhered to the general rule of conspiracy law that once a conspiracy has been established, only slight evidence is required to connect a particular defendant with the conspiracy, provided of course that the evidence is sufficient to satisfy the jury of guilt beyond a reasonable doubt. United States v. Mayes, 512 F.2d 637, 647 (6th Cir.1975); United States v. Chambers, 382 F.2d 910 (6th Cir.1967). The direct evidence against Clifford Howard is slight, but the circumstantial - evidence is quite convincing, construing it as we must, in the light most favorable to the government. See Glasser v. United States, 315 U.S. 60, 62 S.Ct. 457, 86 L.Ed. 680 (1942). It was Clifford who, with Charles’ sister Harriet, *233owned the house which burned and who was a named insured on. the fire insurance policy issued by Grange Mutual Insurance Company. Clifford was admittedly in financial difficulties, and shortly before the fire the house had been designated for public sale and mortgage foreclosure. Under those circumstances, it is difficult to see how Harriet’s brother could conceivably have hoped to participate in the proceeds to the extent of $8,000 without Clifford’s knowledge and participation in the scheme. The absence of Clifford from town and the absence of his wife and children from the home at the time of the fire are consistent with foreknowledge of the planned fire.
In summary, I find no reason for the restriction which the majority would append to the conspiracy exception to the hearsay rule. It has no bearing on the reliability of the hearsay statement itself. The statement is relevant and should be admissible.